DETAILED ACTION
	Claims 1-6, 9-15, and 18-19 rejected under 35 USC § 103.
	Claims 7-8 and 16-17 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al., U.S. PG-Publication No. 2019/0205839, in view of Gunaratna et al., U.S. PG-Publication No. 2017/0199866 A1, further in view of Argamon, Shlomo, Ido Dagan, and Yuval Krymolowski. "A memory-based approach to learning shallow natural language patterns." arXiv preprint cmp-lg/9806011 (1998) (hereinafter Argamon-Engelson).

Claim 1
	Dotan-Cohen discloses a processor-implemented method for automatic extraction of self-reported activities of an individual. Dotan-Cohen discloses a method of providing a user optimal schedule "generated from learned patterns of user activity." Dotan-Cohen, ¶ 15. User data is analyzed to detect user actions (i.e. self-reported activities) to generate a user activity log stored in a user profile 240 associated with the user. Id. at ¶ 24.
	Dotan-Cohen discloses the method comprising steps of: continuously obtaining, via one or more hardware processors, a self-reported input text of the individual, from one or more entities, at predefined intervals. User data is "received from one or more data sources," wherein the user data is "used to determine or infer user activity information." Id. at ¶ 21. In one embodiment, user activities are "determined from social media posts, emails, and the like." Id. at ¶ 24. Figure 2 illustrates system 200 for implementing the method. System 200 comprising a user-data collection component 210 "for receiving … user data from one or more data sources," wherein user data includes "social-network data." User-data collection component 210 "receives or accesses data continuously, periodically, or as needed" (i.e. continuously obtaining at pre-defined intervals). Id. at ¶¶ 39-44.
	Dotan-Cohen discloses automatically extracting, via the one or more hardware processors, the one or more self-reported activities of the individual, using [a] supervised classification model, based on [a] classification. System 200 further comprises a "user activity detector 282" for "determining … that a user action or activity event has occurred," including "determining current user activity." In one embodiment, user activity detector 282 "employs user activity event logic, which may include … classification models … to identify user activity." Detector 282 "may include training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred." Id. at ¶ 58.
	Dotan-Cohen does not expressly disclose pre-processing, via the one or more hardware processors, the self-reported input text to obtain a pre-processed input text; generating, via the one or more hardware processors, one or more candidate activity phrases, in each sentence from the pre-processed input text, based on a predefined grammar pattern, using a natural language processing technique, wherein each candidate activity phrase of the one or more candidate activity phrases, comprises one or more words present consecutively in the pre-processed input text; and classifying, via the one or more hardware processors, each candidate activity phrase of the one or more candidate activity phrases, as a self-reported activity or a referred activity, using the supervised classification model, based on the determined relation.
	Gunaratna discloses a method of "identifying actionable statements in communications" comprising steps of "determining whether a statement includes an actionable statement" and "predicting an actionable statement class … based on a pattern identification." Gunaratna, ¶ 11. The plurality of classifications include referential activities (e.g. requests) and self-reported activities (e.g.  representations including "indicia that a task has been completed"). Id. at ¶¶ 36-37. Further, Gunaratna discloses that the method is "an automated technique" and is "continuously performed in a production environment." Id. at ¶ 108.
	Gunaratna discloses pre-processing, via the one or more hardware processors, the self-reported input text to obtain a pre-processed input text. Gunaratna discloses natural language processing and feature identification techniques including "identification of tokens" and "tagging of features according to pars of speech (POS)." In one embodiment, an annotation query language is "used to get basic text annotations such as POS tags." Id. at ¶¶ 69-72.
	Gunaratna discloses generating, via the one or more hardware processors, one or more candidate activity phrases, in each sentence from the pre-processed input text, based on a predefined grammar pattern, using a natural language processing technique, wherein each candidate activity phrase of the one or more candidate activity phrases, comprises one or more words present consecutively in the pre-processed input text. Actionable statements comprise "a combination of a verb and an action pattern." An action pattern "is defined as a collection of a specific ordering of tokens" (i.e. words present consecutively) and "part of speech (POS) tags" (i.e. predefined grammar pattern). Action patterns are identified from a statement, "which may include one or more sentences." Actionable statement identification "may include identifying plural action patterns in a sentence, in plural sentences, plural communications, etc." Id. at ¶¶ 31-32. The method continuously learns action patterns comprising "features such as a sequence of patterns and tags" and leverages "the order of the tokens and tags as they appear in the sentences of the NLP tags related to the focus verb." Id. at ¶ 111. Specifically, "a pattern recognition module is trained to identify one or more types of patterns in actionable statements based at least in part on the features," (e.g. POS tags). Id. at ¶ 173.
	Gunaratna discloses classifying, via the one or more hardware processors, each candidate activity phrase of the one or more candidate activity phrases, as a self-reported activity or a referred activity, using the supervised classification model, based on [a] determined relation. In one embodiment, the actionable statement identification … may involve classifying action patterns into correct classes." Id. at ¶ 83. When the method determines a statement includes an actionable statement, "an actionable statement class for the actionable statement is predicted, based on a pattern represented in the statement." Id. at ¶ 184. The plurality of classifications include referential activities (e.g. requests) and self-reported activities (e.g.  representations including "indicia that a task has been completed"). Id. at ¶¶ 36-37.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of determining user activities from social media posts of Dotan-Cohen to incorporate determining and classifying actionable statements in user communications using POS tag patterns as taught by Gunaratna. One of ordinary skill in the art would be motivated to integrate determining and classifying actionable statements into Gunaratna, with a reasonable expectation of success, in order to enable the system "to determine an appropriate action to be taken in response to an actionable statement," and/or "determine an appropriate priority for an actionable statement." See Gunaratna, ¶¶ 154-155.
	Dotan-Cohen & Gunaratna do not expressly disclose identifying, via the one or more hardware processors, a set of context tokens for each candidate activity phrase, wherein the set of context tokens comprises associated left context tokens and associated right context tokens, wherein the associated left context tokens are a predefined number of words present immediately left to the associated candidate activity phrase of a sentence present in the pre-processed input text, and wherein the associated right context tokens are the predefined number of words present immediately right to the associated candidate activity phrase of the sentence present in the pre-processed input text; obtaining, via the one or more hardware processors, an associated activity phrase tokens array for each candidate activity phrase and an associated context tokens array for each candidate activity phrase, using a supervised classification model; and determining, via the one or more hardware processors, a relation between the associated activity phrase tokens array and the associated context tokens array for each candidate activity phrase, using the supervised classification model, wherein the relation is determined based on an activity phrase grammar-pattern of the associated activity phrase tokens array and a context grammar-pattern of the associated context tokens array.
	Argamon-Engelson discloses identifying, via the one or more hardware processors, a set of context tokens for each candidate activity phrase, wherein the set of context tokens comprises associated left context tokens and associated right context tokens, wherein the associated left context tokens are a predefined number of words present immediately left to the associated candidate activity phrase of a sentence present in the pre-processed input text, and wherein the associated right context tokens are the predefined number of words present immediately right to the associated candidate activity phrase of the sentence present in the pre-processed input text. Argamon-Engelson discloses an algorithm "for recognizing local sequential patterns" using a "POS tagged training corpus in which all instances of the target pattern are marked." The method recognizes "grammatical relations" wherein the "relations are represented as sequences encompassing the relevant words." Argamon-Engelson, 1. The input to the algorithm "is a sentence represented as a sequence of POS tags" and the output "is a bracketed sentence, indicting which subsequences of the sentence are … considered instance of the target pattern" (such as the target POS tag pattern of Gunaratna). See Id. at 7. The algorithm "considers a fixed amount of maximal left and right contexts," wherein the considered left and right contexts comprise a predefined number of POS tags associated with words immediately left and immediately right of the target pattern. The algorithm considers subsequences of POS tags including a left or right bracket denoting the target pattern; if the fixed maximal content is 3, then at most the algorithm considers the two words immediately left and two words immediately right of the target pattern. Id. at 8-9 (3.1.1 Candidates and tiles).
	Argamon-Engelson discloses obtaining, via the one or more hardware processors, an associated activity phrase tokens array for each candidate activity phrase and an associated context tokens array for each candidate activity phrase, using a supervised classification model. The algorithm discloses obtaining a phrase tokens array associated with a candidate target phrase from a sentence (e.g. "[ADJ NN NN]") and context token arrays associated with the target phrase (e.g. "VB [ ADJ NN" and "NN NN ] RB").
	Argamon-Engelson discloses determining, via the one or more hardware processors, a relation between the associated activity phrase tokens array and the associated context tokens array for each candidate activity phrase, using the supervised classification model, wherein the relation is determined based on an activity phrase grammar-pattern of the associated activity phrase tokens array and a context grammar-pattern of the associated context tokens array. Each subsequence (i.e. tile) "is assigned a score based on its occurrences in [a] training memory," wherein "positive evidence for a tile is measured by its positive count, the number of times the tile occurs in the training memory with corresponding brackets," "negative evidence for a tile is measured by its negative count, the number of times that the POS sequence of the tile occurs in the training memory with non-corresponding brackets,"  and the "total count of a tile is its positive count plus its negative count." The total count is a determined relation between the bracketed POS sequence (i.e. activity phrase tokens array) and the left and right subsequences (i.e. associated context tokens array).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of identifying actionable statements from user-generated text by matching POS patterns of Dotan-Cohen & Gunaratna to incorporate evaluating the POS tags of contextual words as taught by Argamon-Engelson. One of ordinary skill in the art would be motivated to integrate evaluating the POS tags of contextual words into Dotan-Cohen & Gunaratna, with a reasonable expectation of success, in order to increase the accuracy of determinizing "patterns which constitute a relation between words." See Argamon-Engelson, 22.

Claim 2
	Dotan-Cohen discloses storing the extracted one or more self-reported activities in a candidate database, via the one or more hardware processors, at predefined storing intervals. User data is analyzed to detect user actions (i.e. self-reported activities) to generate a user activity log stored in a user profile 240 associated with the user. Dotan-Cohen, ¶ 24. User-data collection component 210 "receives or accesses data continuously, periodically, or as needed" (i.e. continuously obtaining at pre-defined intervals). Id. at ¶¶ 39-44. Further, "the analytical application … the reviews the content of the user's communications may automatically and/or continuously review user communications." Id. at ¶ 111.

Claim 3
	Dotan-Cohen discloses wherein the self-reported input text is obtained, via the one or more hardware processors, by combining one or more input text instances posted by the individual in the one or more entities. Dotan-Cohen discloses that user data (i.e. self-reported input text) is "received from one or more data sources," wherein the user data is "used to determine or infer user activity information." Dotan-Cohen, ¶ 21. In one embodiment, user activities are "determined from social media posts, emails, and the like." Id. at ¶ 24.

Claim 5
	Gunaratna discloses wherein the predefined grammar pattern is constructed based on part-of-speech tagging (POSTAG) sub-patterns denoting a context and a definition of each word present in a sentence having a combination of one or more verbs, adverbs, nouns, adjectives and prepositions. Gunaratna discloses that actionable statements comprise "a combination of a verb and an action pattern." An action pattern "is defined as a collection of a specific ordering of tokens" (i.e. words present consecutively) and "part of speech (POS) tags" (i.e. predefined grammar pattern). Action patterns are identified from a statement, "which may include one or more sentences." Actionable statement identification "may include identifying plural action patterns in a sentence, in plural sentences, plural communications, etc." Gunaratna, ¶¶ 31-32.

Claim 6
	Argamon-Engelson discloses wherein the step of generating the one or more candidate activity phrases, from the pre-processed input text, comprises: identifying one or more candidate words denoting one of verbs, adverbs, nouns, adjectives and prepositions, present in the pre-processed input text, using the natural language processing technique; and generating the one or more candidate activity phrases from the pre-processed input text, based on the predefined grammar pattern, wherein each candidate activity phrase of the one or more candidate activity phrases comprises the identified one or more candidate words. Argamon-Engelson discloses an algorithm "for recognizing local sequential patterns" using a "POS tagged training corpus in which all instances of the target pattern are marked." The method recognizes "grammatical relations" wherein the "relations are represented as sequences encompassing the relevant words." Argamon-Engelson, 1. The input to the algorithm "is a sentence represented as a sequence of POS tags" and the output "is a bracketed sentence, indicting which subsequences of the sentence are … considered instance of the target pattern" (such as the target POS tag pattern of Gunaratna). See Id. at 7. The algorithm "considers a fixed amount of maximal left and right contexts," wherein the considered left and right contexts comprise a predefined number of POS tags associated with words immediately left and immediately right of the target pattern. The algorithm considers subsequences of POS tags including a left or right bracket denoting the target pattern; if the fixed maximal content is 3, then at most the algorithm considers the two words immediately left and two words immediately right of the target pattern. Id. at 8-9 (3.1.1 Candidates and tiles).

Claim 9
	Argamon-Engelson discloses wherein: the activity phrase grammar-pattern of each activity phrase tokens array, is determined by analyzing the words present in the associated candidate activity phrase, using the supervised classification model; and the context grammar-pattern of each context tokens array, is determined by analyzing the set of context tokens of the associated candidate activity phrase, using the supervised classification model. Argamon-Engelson discloses an algorithm "for recognizing local sequential patterns" using a "POS tagged training corpus in which all instances of the target pattern are marked." The method recognizes "grammatical relations" wherein the "relations are represented as sequences encompassing the relevant words." Argamon-Engelson, 1. The input to the algorithm "is a sentence represented as a sequence of POS tags" and the output "is a bracketed sentence, indicting which subsequences of the sentence are … considered instance of the target pattern" (such as the target POS tag pattern of Gunaratna). See Id. at 7. The algorithm "considers a fixed amount of maximal left and right contexts," wherein the considered left and right contexts comprise a predefined number of POS tags associated with words immediately left and immediately right of the target pattern. The algorithm considers subsequences of POS tags including a left or right bracket denoting the target pattern; if the fixed maximal content is 3, then at most the algorithm considers the two words immediately left and two words immediately right of the target pattern. Id. at 8-9 (3.1.1 Candidates and tiles).

Claims 10-12, 14-15, and 18
	Claims 10-12, 14-15, and 18 recite a system configured to perform the steps of the method recited in claims 1-3, 5-6, and 9. Accordingly, claims 10-12, 14-15, and 18 are rejected as indicated in the rejection of claims 1-3, 5-6, and 9.

Claim 19
	Claim 19 recites a medium storing instructions for performing the steps of the method recited in claim 1. Accordingly, claim 19 is rejected as indicated in the rejection of claim 1.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen, in view of Gunaratna, further in view of Argamon-Engelson, further in view of Sinha et al., U.S. PG-Publication No. 2018/0293978 A1.

Claim 4
	Sinha discloses wherein the step of pre-processing comprises: removing one or more special characters present in the self- reported input text; and handling one or more characteristics associated with one or more words present in the self-reported input text. Sinha discloses "a method for performing semantic analysis on a user-generated text string." Sinha, ¶ 6. Figure 3 depicts a "method for retrieving and preparing user-generated content for semantic analysis." At 301, user-generated content  hosted at social media sites "is periodically retrieved at regular intervals." At 303, "the plurality of text strings … are cleaned or prepared," wherein the "cleaning includes one or more of removing symbols" and "removing the noise from the data such as the hashtags (#), at the rate symbols (@), 'http' links, and other extraneous textual content." Id. at ¶¶ 32-35. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing user-generated text for user reported activities of Dotan-Cohen & Gunaratna & Argamon-Engelson to incorporate the cleaning of user-generated text as taught by Sinha. One of ordinary skill in the art would be motivated to integrate cleaning user-generated text into Dotan-Cohen & Gunaratna & Argamon-Engelson, with a reasonable expectation of success, in order to increase the accuracy of semantic analyzing text to determine user reported activities.

Claim 13
	Claim 13 recites a system configured to perform the steps of the method recited in claim 4. Accordingly, claim 13 is rejected as indicated in the rejection of claim 4.


Allowable Subject Matter
Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 9, 2022